Citation Nr: 0619327	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus (DM)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision in which the RO 
granted service connection and assigned an initial 20 percent 
rating for DM, effective May 14, 2001; and from a December 
2001 rating decision that denied service connection for PTSD.  
The veteran filed a notice of disagreement (NOD) with the 
denial of each claim  in January 2002.  The  RO issued a 
statement of the case (SOC) in June 2002, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that month.

The Board has characterized the claim for a higher initial 
rating for DM in light of the decision in Fenderson v. West, 
12 Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability).  

In November 2004, the Board remanded these matters to the RO 
for additional development.  Following completion of the 
development requested, the RO continued its denial of the 
veteran's claims (as reflected in the November 2005 
supplemental SOC (SSOC)).  The RO has since returned these 
matters to the Board for further appellate consideration.  

Following the RO's December 2005 certification to the Board, 
in January 2006, the veteran appointed The American Legion as 
his new representative, to replace Disabled American 
Veterans.  The Board recognizes the change in representation.  
See 38 C.F.R. § 20.1304 (2005).  

The Board's decision on the veteran's claim for service 
connection for PTSD is set forth below.  The veteran's claim 
for an initial rating in excess of 20 percent for DM is 
addressed in the remand following the decision; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that in 
September 2005, the veteran submitted a claim for service 
connection for kidney damage as secondary to service-
connected DM, along with evidence that appears to raise the 
issue of service connection for erectile dysfunction, as 
secondary to service-connected DM.  As these matters have not 
been adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  The Board further notes that while it now appears 
that the veteran resides within the jurisdiction of the RO in 
Winston-Salem, North Carolina, the record does not reflect 
transfer, or a request for a permanent transfer, of the 
claims file to that RO; this matter is also referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished 

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
any of the veteran's alleged in-service stressful 
experiences; the veteran also has not provided sufficient 
information for VA to make any additional attempts to 
independently corroborate any such experience.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD has been accomplished.

In a July and a November 2001 pre-rating letter, the RO 
advised the appellant and his representative of VA's 
responsibilities to notify and assist the appellant in his 
claim, and what was required to prove a claim for service 
connection for PTSD,  including medical evidence showing a 
current disability, as well as evidence that establishes a 
plausible relationship between the claimed disability and 
service.  The RO explained the type of evidence needed to 
establish each.  Thereafter, they were afforded opportunities 
y to respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the July 2001 and November 2001 
pre-rating notice letters, along with the August 2003 and 
December 2004 notice letters, satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the July 2001 and November 2001 letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies; requested that the veteran identify 
and provide the necessary releases for any medical providers 
from whom he wanted the RO obtain and consider evidence; and 
invited the veteran to submit any additional evidence in 
support of his claims.  These points were reiterated in the 
August 2003 and December 2004 letters.  These notice letters 
also specified that the veteran should send in any medical 
records he had; that the RO would obtain any private medical 
records for which sufficient information and authorization 
was furnished; and that the RO would also obtain an pertinent 
VA records if the veteran identified the date(s) and place(s) 
of treatment.  In addition, all four notice letters requested 
that the veteran complete a detailed PTSD questionnaire, to 
assist with researching military records and verifying the 
veteran's claimed stressors.  The December 2004 notice letter 
specifically requested that the veteran submit any evidence 
in his possession that pertained to his claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the December 2001 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As noted 
above, the veteran was afforded opportunities to provide 
information and evidence in support of his claim in response 
to the pre-rating letter and the August 2003 notice letter.  
After the most recent, December 2004 notice letter (which 
substantially completed VA's notice requirements), the 
veteran was given yet another opportunity to provide 
information and evidence in support of his claim before the 
RO readjudicated the veteran's claim on the basis of all the 
evidence of record in November 2005 (as reflected in the 
SSOC).
 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran  status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue.  While the RO has not 
provided any notice regarding the degree of disability or 
effective date, on these facts, such omission is harmless.  
Id.  Here, as the Board's decision denies the appellant's 
claim for service connection for PTSD, no rating or effective 
date is being assigned; accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim for service connection for PTSD.    The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
veteran's claim.  The RO has obtained the veteran's service 
medical records and VA medical records; in September 2001, 
the RO arranged for the veteran to undergo VA examination in 
connection with his claim, the report of which is of record.   
in September 2001; a report of which is of record. 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  As indicated above, the 
record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with the claim. 

As regards the latter point, the Board notes that, even 
though the veteran did not respond to the RO's requests for 
information regarding the stressors he identified as having 
experienced in Vietnam so that further inquiry could be made 
to the U. S. Armed Services Center for Research of Unit 
Records (now, the U. S. Army and Joint Services Records 
Research Center (JSRRC)), the RO still submitted a request in 
October 2002 to JSRRC for verification of the veteran's 
claimed stressful events.  However, in a June 2003 letter, 
JSRRC informed the RO that due to insufficient stressor 
information, the research was not performed.  The veteran has 
not been able to provide any further information regarding 
his stressors.  As such, the Board finds that the RO's 
actions in this regard were reasonable and appropriate, and 
that no further action in this regard is warranted.    

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for PTSD.



II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred.   38 C.F.R. § 3.304(f).  
[Parenthetically, the Board notes that the version of the law 
in effect at the time the appellant initially filed his claim 
for service connection for PTSD in 1996 required a "clear" 
diagnosis of PTSD; that requirement has since been 
eliminated.  As regards the first of the three regulatory 
criteria, the revised version requires only a diagnosis 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical  
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 38 
C.F.R. § 3.304(f)(3) (2005).]

As reflected in a September 2001 VA examination report, the 
veteran has been diagnosed with PTSD that the examiner 
related to the veteran's service in Vietnam.  That diagnosis 
notwithstanding, the Board finds that this claim must fail 
because another essential criterion for establishing service 
connection for PTSD-credible evidence that the claimed 
stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting  
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or  
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1);  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged  
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The appellant's service personnel record shows that he was in 
Vietnam from September 1969 to October 1970, and that his 
military occupational specialty was as a lineman.  The 
veteran's DD-214 does not reflect any awards or decorations 
typically associated with combat.  The Board points out that 
while the veteran has received the Vietnam Campaign Medal, 
there is no indication that this medal was received in 
connection with any combat action.  The Board emphasizes that 
service in a combat zone, without more, is not sufficient to 
establish that the appellant engaged in combat with the 
enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192  
(1991)

As regards his claimed in-service stressful experiences, the 
veteran asserts that he was on a convoy from Cameron Bay to 
An Khe to load boats when they were ambushed.  Once at the 
boats, a Vietnamese man came toward with a child, a grenade 
went off, and blew up the baby.  They ran after the 
Vietnamese man and shot him - his head came off and his guts 
were exposed.  The veteran also reported that his site was 
being overrun by the Viet Cong, and he and a friend were in a 
trench where there was a snake and he had to threaten to 
shoot his friend not to climb out because it would have 
exposed their position.  Another time, he stated that he was 
near the Laotian border, having to string cables on Vietcong 
telephone poles when snipers killed several guys.  He tried 
to get down the pole, but he got knocked off, landing on 
barbed wire, which put a hole in the bottom of his foot.  He  
stated that he went to a Vietnamese girl's home to meet her 
family when he said something that made them angry and they 
came after him with a machete.  He reported that he worked as 
an "undertaker" and one time when a helicopter was unable 
to land, they started throwing bodies out.  He indicated that 
some of them were still alive, but he was told they were 
going to die anyway, so he tagged them.  
Despite the veteran's descriptions of his claimed stressors, 
there is no objective evidence from the veteran's personnel 
records or any other source to establish that the veteran 
actually experienced any of these claimed events.  

Most of the above-cited stressors are not objectively 
verifiable, as they are general in description and involve 
events that would not be contained in a unit history or 
operational report.  Anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134  (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  
Even if some of the claimed events-to include the ambush of 
the veteran's convoy from Cameron Bay to An Khe-may be 
objectively verifiable, the appellant has not furnished any 
dates to enable the RO to attempt to do so.  The Board notes 
that, while the RO attempted to obtain supporting evidence 
from JSRRC associated with the veteran's unit during his 
period of service in Vietnam, it was informed that, without 
dates within 60 days of the claimed stressor and/or specific 
locations, no research could be conducted.  The veteran has 
not been able to provide the requested dates.

Accordingly, while the veteran has been diagnosed with PTSD 
by a VA examiner, such diagnosis is based on accounts of 
unverified stressors reported by the veteran.  See Moreau, 9 
Vet. App. at 396 (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  The fact remains 
that, in this case, there is no verified or verifiable 
stressor to support the claim.

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



REMAND

Unfortunately, the Board finds that additional RO action for 
a higher initial rating for DM is warranted, even though such 
action will, regrettably, further delay an appellate decision 
on the claim on appeal.

In September 2005 (prior to recertification of the appeal to 
the Board), the RO received a July 2005 VA medical record 
from the veteran that indicates a worsening of the veteran's 
DM.  However, this evidence was not addressed in the November 
2005 supplemental SOC (SSOC) and is not otherwise shown to 
have been considered by the RO.  Therefore, a remand is 
warranted to have the RO cure this procedural defect.  See 38 
C.F.R. §§ 19.31, 19.37 (2005).
 
In addition, the Board notes that the veteran last underwent 
a VA examination for his DM in March 2002.  While this fact, 
in and of itself, is not a basis for requesting another  
examination, as indicated above, a July 2005 VA medical 
record indicates a possible increase in severity of the 
veteran's DM disability since the last VA examination.  
Hence, the Board finds that a more contemporaneous VA 
examination, by a physician, with findings indicating the 
current severity of the veteran's DM, is needed to fully and 
fairly evaluate the claim for a higher initial rating.  See 
38 U.S.C.A. § 5103A.  The veteran is hereby notified that 
failure to report  to the scheduled examination, without good 
cause, may result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records pertaining to 
treatment and/or evaluation for DMfrom the Durham, North 
Carolina VA Medical Center (VAMC).  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Durham VAMC from April 2005 to the present, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) (2005) 
with respect to requesting records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for a higher initial rating for DM.  The RO's notice letter 
to the veteran should explain that she has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2004) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession, and ensure 
that its notice to the appellant meets the requirements of 
the Court's recent decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal on the basis of all pertinent evidence-to include the 
evidence submitted to the RO in September 2005.  Further, in 
adjudicating the claim for an initial rating in excess of 20 
percent for DM, the RO must document its specific 
consideration of whether a "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) pursuant to Fenderson, is 
appropriate. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should obtain from the Durham 
VAMC copies of all records of treatment 
and/or evaluation of the veteran's DM 
from April 2005 to the present.  In 
requesting these records, the RO should 
follow the  current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo appropriate VA 
examination for evaluation of his 
diabetes mellitus, by a physician.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.


The examiner should specifically indicate 
whether: (a) the veteran's diabetes 
mellitus requires insulin, a restricted 
diet and regulation of activities; (b) 
whether the condition requires insulin, a 
restricted diet, and  regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice 
a month visits to a diabetic care 
provider, plus complications that would 
not be compensable if separately 
evaluated; and (c) whether the condition 
requires insulin, a restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or complications that 
would be compensable if separately 
evaluated.  The examination report should 
reflect the physician's consideration of 
the July 2005 VA medical record that 
appears to show a worsening of the 
veteran's DM. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed, in a printed (typewritten) 
report. 

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 20 percent 
for diabetes mellitus in light of all 
pertinent evidence (to include the 
evidence submitted directly to the RO in 
September 2005) and legal authority.  In 
considering the claim, the RO must also 
document its consideration of whether a 
"staged rating," pursuant to Fenderson 
(cited to above), is warranted.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


